DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-18 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robert et al. US 2016/0181678.
As per claims 1, 2, and 18, Robert et al. discloses in Fig. 4 a filter circuit, comprising:
as per claim 1, an input node (e.g. input 1); an output node (e.g. output 2); a first filtering element (e.g. stub 20), having a first terminal (e.g. top end of stub 20) coupled to the input node and a second terminal (e.g. bottom end of stub 20), and configured to provide a first signal conducting path (e.g. path from input 1 to the bottom end of stub 20) toward the second terminal for conducting a first signal received at the input node to the second terminal (A signal from input 1 propagates to the bottom end of the stub 20.); and a second filtering element (e.g. line 10 and stub 21), having a first terminal (e.g. left end of line 10) coupled to the input node and a second terminal (e.g. bottom end of stub 21), and configured to provide a second signal conducting path (e.g. path from input 1 to output 2) toward the output node for conducting a second signal received at the input node to the output node (A signal from input 1 propagates towards the output node 2.), wherein the second terminal of the first filtering element and the second terminal of the second filtering element are open-circuit terminals (The bottom ends of stubs 20 and 21 are open circuit ends.);
as per claim 2, wherein the first filtering element comprises a first resonator (Paragraphs 36-37 and Fig. 4; Stub 20 is a quarter wavelength stub, thus is inherently a “resonator” as well-known in the art.), and the second filtering element comprises a second resonator (Paragraphs 36-37 and Fig. 4; Stub 21 is a quarter wavelength stub, thus is inherently a second “resonator” as well-known in the art.) and a third resonator (Paragraphs 36-38 and Fig. 4; Line 10 and stub 30’ therein form a third “resonator”.) coupled in serial between the input node and the second terminal of the second filtering element (The line 10 and the stub 21 are connected in series between the input 1 and the bottom end of stub 21.), and wherein a connection node (e.g. node connected between a right end of line 10 and a top end of stub 21) of the second resonator and the third resonator is coupled to the output node (The defined “connection node” is coupled to output 2 via line 11.); and
as per claim 18, an input node (e.g. input 1); an output node (e.g. output 2); a first filtering element (e.g. stub 20), having a first terminal (e.g. top end of stub 20) coupled to the input node and a second terminal (e.g. bottom end of stub 20), and configured to filter out a signal with a first frequency signal for not going through to the output node (A signal from input 1 propagates to the bottom end of the stub 20, and the signal is “filtered out” from going out through the output 2.); a second filtering element (e.g. line 10 and stub 21), having a first terminal (e.g. left end of line 10) coupled to the input node and a second terminal (e.g. bottom end of stub 21), and configured to allow a signal with a second frequency to go through the output node (A signal with a “second frequency” from input 1 propagates towards the output node 2, and the signal is passed or “allowed” out to output 2.), wherein the second terminal of the first filtering element and the second terminal of the second filtering element are open-circuit terminals (The bottom ends of stubs 20 and 21 are open circuit ends.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5, 8-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Robert et al. US 2016/0181678 in view of Shigemura US Patent 6,191,669.
As per claims 3-5 and 8, Robert et al. discloses the filter circuit of claim 2, wherein a length of each of the first-third resonators is an integer multiple of one quarter wavelength at a designate operating frequency that is a resonance frequency of the second signal (Paragraph 35; As stated, the stubs 20, 21, and 30 are quarter wavelength stubs, where the wavelength is associated with a central frequency to reject or cut off.).
However, Robert et al. but does not disclose wherein the first resonator is a first trace on a substrate, the second resonator is a second trace on the substrate, and the third resonator is a third trace on the substrate.
Shigemura exemplarily discloses in Figs. 1-3 a laminated filter comprising stub electrodes 13 and resonator electrodes 5 that are disposed on dielectric sheets 1a-1e which collectively form a “substrate”. Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have designed the generic filter of Robert et al. as a specific laminated filter as being an obvious design consideration of designing a filter as exemplarily taught by Shigemura.
 As an obvious consequence of the modification, the combination would have necessarily included: as per claim 3, wherein the first resonator is a first trace on a substrate, the second resonator is a second trace on the substrate, and the third resonator is a third trace on the substrate (In the resultant circuit, each of the stubs is a conductive “trace” disposed on a corresponding dielectric of a “substrate” formed of a plurality of dielectric layers.); and as per claim 8, wherein the first trace, the second trace, and the third trace are routed flat and straight toward at least a predetermined direction on the substrate (In the resultant circuit, the conductive traces are flat and extend toward a horizontal direction on layers of the substrate.).
As per claims 9-12 and 17, Robert et al. discloses a filter circuit, comprising:
as per claim 9, an input node (e.g. input 1); an output node (e.g. output 2); a first element having a first terminal (e.g. top end of stub 20) coupled to the input node and a second terminal (e.g. bottom end of stub 20); a second element (e.g. line 10) having a first terminal (e.g. left end of line 10) coupled to the input node and a second terminal (e.g. right end of line 10) coupled to the output node, a third element (e.g. stub 21) having a first terminal (e.g. top end of stub 21) coupled to the output node and a second terminal (e.g. bottom end of stub 21), wherein the first element operates as a first filtering element for filtering out a first signal received at the input node (A signal from input 1 is rejected or “filtered out” in stub 20.), and wherein the second element and the third element operate as a second filtering element for passing a second signal received at the input node to the output node (A signal from input 1 passes through line 10 to the output 2.);
as per claim 10, wherein the second terminal of the first element and the second terminal of the third element are open-circuit terminals (The bottom ends of stubs 20 and 21 are open circuit ends.); and
as per claims 11-12, wherein a length of each of the first-third resonators is an integer multiple of one quarter wavelength at a designate operating frequency that is a resonance frequency of the second signal (Paragraph 35; As stated, the stubs 20, 21, and 30 are quarter wavelength stubs, where the wavelength is associated with a central frequency to reject or cut off.).
However, Robert et al. but does not disclose wherein the first-third elements are first-third traces each routed on a substrate.
Shigemura exemplarily discloses in Figs. 1-3 a laminated filter comprising stub electrodes 13 and resonator electrodes 5 that are disposed on dielectric sheets 1a-1e which collectively form “a substrate”. Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have designed the generic filter of Robert et al. as a specific laminated filter as being an obvious design consideration of designing a filter as exemplarily taught by Shigemura.
 As an obvious consequence of the modification, the combination would have necessarily included: as per claim 9, wherein the first-third elements are first-third traces each routed on a substrate (In the resultant circuit, each of the stubs is a conductive “trace” disposed on a corresponding dielectric of a “substrate” formed of a plurality of dielectric layers.); and as per claim 17, wherein the first trace, the second trace, and the third trace are routed flat and straight toward at least a predetermined direction on the substrate (In the resultant circuit, the conductive traces are flat and extend toward a horizontal direction on layers of the substrate.).
Allowable Subject Matter
Claims 6-7 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843